DETAILED ACTION

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 01 September 2022 has been entered in full.  Claims 12 and 13 are canceled.  Claims 6-9 and 14-17 remain withdrawn from consideration.  Claims 1-5, 10, and 11 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 12 and 13 under 35 U.S.C. 101 as set forth at p. 3 of the previous Office action (mailed 20 July 2022) is withdrawn in view of the canceled claims (as per the amendment of 01 September 2022).
The rejection of claims 1, 2, 4, 5, 10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by JP 6008645-B2 as set forth at pp. 4-7 of the previous Office action (mailed 20 July 2022) is withdrawn in view of Applicant’s persuasive arguments (received 01 September 2022).
The rejection of claims 1, 2, 4, 5, 10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014032062 A as set forth at p. 7 of the previous Office action (mailed 20 July 2022) is withdrawn in view of Applicant’s persuasive arguments (received 01 September 2022).


Rejoinder
Claims 1-5, 10, and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-9 and 14-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03 May 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6, 7, and 14-17 are directed to a method for “measuring” or “correcting.”  However, no meaningful method steps are recited other than “using” a BNP assay standard set.  The metes and bounds of the claims cannot be determined, because it is not clear what steps must be taken in order to achieve the goal of “measuring” or “correcting” as recited in the preambles of the claims.  Without the recitation of meaningful method steps, the claims are incomplete.  Claims 8 and 9 are included herein as they depend from the specifically discussed claims without resolving the indefiniteness issues.
	Additionally, claim 9 recites phrases in brackets, i.e., “[“ and “]”.  Phrases appearing in brackets are deleted by the printer.  Deletion of the bracketed phrases from claim 9 renders the claim incomprehensible.  Applicant is advised to use a different symbol, such as “{“ and “}”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-9 and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “using,” “determining,” and “correcting,” which are mental processes. This judicial exception is not integrated into a practical application for the reasons discussed below. 
The following analysis follows the guidance presented in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019).
Step 1 of the eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101. In the instant case, the claims are directed to a process, which is one of the four statutory categories. 
Step 2A of the eligibility analysis is a two-prong inquiry. Regarding Prong 1, the claims must be evaluated to determine if they recite a judicial exception. In the instant case, the claim(s) recite(s) “using,” “determining,” and “correcting.”  These are judicial exceptions in that they read on the abstract idea of mental processes, i.e., a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Prong 2 of Step 2A concerns whether the claims reciting a judicial exception integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application because the additional elements recited in the claims beyond the judicial exception only lead up to the judicial exception and thus fail to integrate the exception into a practical application, both individually and in combination. Specifically, the claims recite using a BNP standard set to measure or correct a BNP concentration in a sample, but no further method steps are recited.  The mental process step is not integrated into a practical application, such as obtaining a sample, performing a specific type of assay (e.g., ELISA assay), and then applying the knowledge regarding the obtained values in a subsequent active step. 
Step 2B of the eligibility analysis concerns whether claims directed to a judicial exception nevertheless provide an inventive concept. In this case, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no meaningful additional elements are recited. 
Accordingly, the claimed invention is not patent eligible.

Conclusion
Claims 1-5, 10, and 11 are allowable.  Claims 6-9 and 11-17 are not allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
08 November 2022